        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 1 of 12



                          UNITED STATE DISTRICT COURT
                           DISTRICT OF CONNECTICUT

ESTATE OF KENNY RICHIE MARTY MITCHEL,
 --By and through Emily Rebecca Garlick and
 Gerard Neville Mitchell,
 Its Personal Representatives                         :      Case 3:19-CV-01914

VS                                                    :

GAVIN SCOTT HAPGOOD, a/k/a
SCOTT HAPGOOD                                         :      June 23, 2020


              FORM 26(F) REPORT OF PARTIES’ PLANNING MEETING

Date Complaint Filed: 12/4/19

Date Complaint Served: 12/9/19

Date Defendant’s Answer and Counterclaims Filed and Served: 2/6/20

Date Answer to Counterclaims Filed and Served: To date no response has been filed;
Defendant and Counter-claimant plans to seek default

Date of Defendant's Appearance: Michael Conroy – 1/27/20; Thomas Watson – 2/5/20
(motion for admission pro hac vice granted); Robert Mockler – 2/5/20 (motion for
admission pro hac vice granted); James Noonan – 2/21/20; Charles Deluca-2/27/20;
Beck Fineman – 3/4/20

Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was
held on May 15, 2020. The participants were:

       Steven Seligman for plaintiff and counter-defendant, Estate of Kenny Mitchel

       Thomas Watson, James Noonan, and Beck Fineman for defendant and counter-
       plaintiff, Gavin Scott Hapgood.

I. Certification

Undersigned counsel (after consultation with their clients) and any undersigned self-
represented parties certify that (a) they have discussed the nature and basis of the
parties' claims and defenses and any possibilities for achieving a prompt settlement or
other resolution of the case; and (b) they have developed the following proposed case
management plan. Counsel further certify that they have forwarded a copy of this report
to their clients.

                                           1
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 2 of 12



II. Jurisdiction

A. Subject Matter Jurisdiction:

       Plaintiff’s position:
             1)     On April 13, 2019, the plaintiff’s decedent, Kenny Richie Marty
       Mitchel (“Kenny Mitchel”), died a resident of Anguilla, British West Indies.
              2)     On July 31, 2019 the Probate Court of the Supreme Court of
       Anguilla appointed Emily Rebecca Garlick and Gerard Neville Mitchell as the
       personal representatives of the Estate of Kenny Mitchel, and they bring the
       instant action in their capacity in behalf of the decedent’s estate and in behalf of
       the decedent’s minor child Mylie Melody Mislee Mitchel (Emily Garlick is the
       biological and custodial mother of the minor child, “Mylie”).
             3)      The defendant, Gavin Scott Hapgood (“Scott Hapgood,” is a
       resident of Darien, Connecticut.
               4)    This court has original jurisdiction of this civil action pursuant to 28
       U.S.C.A. §1332(2), in that the matter in controversy exceeds the sum or value of
       $75,000.00, exclusive of interest and costs, and is between the plaintiff estate, a
       citizen or subject of Anguilla, BWI, a foreign state, and the defendant, Gavin
       Scott Hapgood, a citizen of the State of Connecticut.
        Defendant’s position:         The defendant does not concede that this Court has
subject matter jurisdiction and reserves the right to contest same upon receipt of
additional information and discovery concerning the facts alleged in points 1 and 2 of
plaintiff’s position, including with respect to whether Mr. Michel was a citizen or resident
of Anguilla and with respect to the Probate Court action discussed above. Nor does
defendant concede that Emily Rebecca Garlick and Gerard Neville Mitchell are properly
the estate’s representatives or that they have standing.
B. Personal Jurisdiction:

       Plaintiff’s position:

        Defendant admits so much of paragraph 3 as alleges that he is a resident of
Connecticut. The defendant was served with process (abode service by a Connecticut
marshal) on December 9, 2019. Plaintiff contends that this court has personal
jurisdiction over the defendant.

       Defendant’s position:        The defendant does not contest personal jurisdiction.

III. Brief Description of Case:

      Plaintiff alleges the following: On April 13, 2019 at approximately 4:00pm the
defendant, Hapgood, tortuously caused the death of Kenny Mitchel, at a resort known

                                              2
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 3 of 12



as “Malliouhana” in Anguilla, British West Indies, a British dependent territory. Hapgood
and his family were guests at the resort; Mitchel was employed there as a maintenance
worker. Hapgood has stated publicly that Mitchel came to his hotel room under the
pretense that he was there to repair a sink. Hapgood let him into the two bedroom/two
bathroom suite, where his two daughters also were present, and moved from one
bathroom to the other, at which time, Hapgood has claimed, Mitchel pulled a knife and
demanded his money. An altercation ensued, which the plaintiff claims ended in
Mitchel’s death.

        Hapgood denies plaintiff’s version of events and alleges that his use of force was
in self-defense and that he is not liable to the Mitchel estate. The defendant further
denies that his altercation with Mitchel was the cause of Mitchel’s death, the cause of
which was, instead, due to an overdose of cocaine, marijuana and/or alcohol and
intervening and superseding acts of others.

       Hapgood counterclaims against Mitchel’s estate for injuries caused by Mitchel’s
negligence and his assault and battery against the defendant as set out in detail in the
counterclaims. Hapgood also has brought an action against Auberge Resorts, LLC, the
apparent owner/operator of Malliouhana in the Superior Court for Marin County
California.

      Plaintiff contends that this action is brought pursuant to Anguilla’s “Fatal
Accidents Act,” which is its remedy for wrongful death.

        Following Mitchel’s death, Hapgood was charged with manslaughter and
released on bond. Under Anguillian law, should the prosecution decide that it has a
sustainable case, it is obliged to bring a “preliminary inquiry (“PI”)”, at which the
prosecution—“the Crown”—bears the burden of establishing to the magistrate that there
is “sufficient evidence” to “bind over” the accused for trial in the High Court. The PI as a
matter of practice is closed but Defendant contests any PI being closed. A unique
aspect of this procedure is that the defendant and his counsel have a right to appear
and question witnesses, but no right to call witnesses or submit evidence.

        Plaintiff appends Commissioner of Police and His Honour, Magistrate Keithly
Benjamin, Claim No. AXAHCV 2019/0052 (Innocent, J), which plaintiff contends sets
forth the chronology following Hapgood’s April 18, 2019 release on bail. Plaintiff
contends that the posture of the criminal case in Anguilla, unfortunately, drives the
schedule proposed herein by the parties pursuant to F.R.Civ Pro 26f. Defendant objects
to Plaintiff’s submitting this document in connection herewith, among other reasons,
because it is not relevant to this Statement.

       For purposes of this case, the parties note that the PI has not yet concluded.


                                             3
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 4 of 12



       In the meantime, Hapgood commenced an action before the courts of the
Eastern Caribbean Supreme Court asserting that he and his counsel were not served
by the Prosecution, in contempt of Judge Innocent’s order, with notice of the matter
whether the PI should be resumed, and therefore was precluded from participating in
the Anguillian proceedings. In these circumstances, he was not provided with any
opportunity to present evidence as to the substantial harm to his person which he
apprehended due to threats received from certain members of the Anguillian public, and
which left him in fear to make attendance at the PI.

       The Eastern Caribbean Supreme Court, in a sitting before a Single Judge, did
make a finding that the Prosecution was in contempt for failure to serve, but declined to
give an order of stay to affect a correction. This decision was then appealed by
Hapgood to a three-judge panel of the same court, which action remains to be heard, on
22 May 2020. Upon information and belief, the Magistrate scheduled the resumption of
the PI for April 20, 2020. Prior to that date, however, the courts of the Eastern
Caribbean Supreme Court, of which Anguilla is a member, shut down in response to the
Coronavirus/Covid 19 pandemic. The date on which the PI will resume is unknown and
unpredictable because the Crown has given an undertaking not to reschedule the PI
pending outcome of the appeal. All parties agree that it will be at least months.

       The pendency of the PI is important to the instant matter in that, it is the
understanding of all parties, all evidence adduced at the PI is sealed and shall remain
so until and unless there is a Magistrate’s finding of “sufficient evidence.” Additionally,
Anguilla’s Attorney General, ultimately responsible for the prosecution of Hapgood, has
exercised his powers under Anguilla law to issue a gag order, whose applicability
includes all law enforcement officers .

       Under the present circumstances, plaintiff contends that meaningful discovery—
at least of Anguillian witnesses—is impossible.

A. Claims of Plaintiff/s:

         The plaintiff estate seeks damages for the wrongful death of its decedent, Kenny
Mitchel, who was 27 years old at the time of his death. The Fatal Accidents Act,
pursuant to which the plaintiff proceeds, provides that damages recovered shall be, in
part, for the benefit of a spouse and/or surviving minor child. Kenny Mitchel was the
biological father of “Mylie Mitchel,” whose mother (to whom Mitchel was not married),
Emily Garlick, is—along with Mr. Mitchel’s father, Neville Mitchell (the father’s name has
2 “l’s”; the son’s only one)—the personal representative of the plaintiff estate.

B. Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party
Claims, Cross Claims)(either pled or anticipated) of Defendant/s:


                                             4
         Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 5 of 12



       The defendant denies that defendant committed any wrongful or tortious conduct
and moreover that any conduct by defendant resulted in Mitchel’s death. The defendant
maintains that his actions were in defense of himself and his minor children present at
the time Mitchel assaulted the defendant and inflicted bodily injury upon him. The
defendant has asserted affirmative defenses, including that Mitchel’s death was the
result of his own conduct and/or intervening causes and that the defendant responded
to Mitchel’s unlawful assault and battery with reasonable force necessary to protect
himself and his children.

       Further, the defendant asserts counterclaims against Mitchel’s estate for injuries
caused by Mitchel’s negligence and his assault and battery against the defendant. In
connection with his counterclaims, the defendant seeks compensatory damages,
punitive damages, and other relief.

C. Defenses and Claims of Third-Party Defendant/s: None in this case; Hapgood has
brought an action in the California Superior Court against Auberge, the owner of
Malliouhana.

IV. Statement of Undisputed Facts

       Based upon the defendant’s answer to the complaint, virtually everything material
claim of the parties, presently, is controverted. Counsel are aware of their duty and
hope/expect that, as this case unfolds, they will be able to arrive at some conclusions
regarding undisputed facts.

V. Case Management Plan:

A. Initial Disclosures _:

        --A) Plaintiff’s position:

      The plaintiff would like to serve initial disclosures upon defendant as soon as is
permissible.

        --B) Defendant’s position:

        The defendant anticipates serving his initial disclosures on or before July 20,
2020.

B. Scheduling Conference

1. The parties do not request to be excused from holding a pretrial conference with the
Court before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b), subject to
their desire to have a settlement conference; see below “C.”


                                             5
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 6 of 12



2. The parties prefer that a scheduling conference, if held, be conducted by telephone
or videoconference, particularly given that certain counsel for Defendant are
based in Los Angeles.

C. Early Settlement Conference

1. The parties certify that they have considered the potential benefits of attempting to
settle the case before undertaking significant discovery or motion practice. Settlement
may be facilitated by use of the following procedure: an early settlement
conference with a magistrate judge.

2. The parties request an early settlement conference.

3. The parties prefer a settlement conference, when such a conference is held, with a
magistrate judge.

4. The parties do not request a referral for alternative dispute resolution pursuant to D.
Conn. L. Civ. R. 16.

D. Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the
Pleadings

     A)     Plaintiff’s position: At this time, the plaintiff does not contemplate
amending the complaint.

        B)     Defendant’s position: At this time, the defendant does not intend to seek
joinder of any additional parties and has already responded to the complaint. To date,
plaintiff has not answered defendant’s counterclaims, and defendant plans to take a
default.



E. Discovery

a. Recognizing that the precise contours of the case, including the amounts of damages
at issue, if any, may not be clear at this point in the case, in making the proposals below
concerning discovery, the parties have considered the scope of discovery permitted
under Fed. R. Civ. P. 26(b)(1). At this time, the parties wish to apprise the Court of the
following information regarding the “needs of the case” :

      --Plaintiff’s Position: so long as the criminal preliminary inquiry on Anguilla
remains unresolved, the parties will be denied access to evidence and witnesses.
Although the parties should be permitted to serve initial “paper” discovery on one
another, significant discovery must necessarily be delayed.


                                             6
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 7 of 12



        --Defendant’s Position (if different): The defendant does not object to plaintiff’s
position and recognizes that significant aspects of discovery will need to be delayed due
to Covid and the fact that numerous witnesses are located outside of the United States.
Plaintiffs do believe that initial written and party discovery can proceed.

b. The parties anticipate that discovery will be needed on the following subjects:

       --Plaintiff’s position:

       Kenny Mitchel went to Scott Hapgood’s suite (rooms 48 and 49) at the
Malliouhana Hotel on Saturday, April 13, 2019 at approximately 4:00pm. Discovery will
be needed to determine why and under what circumstances. It appears that, once there,
a physical struggle ensued—what precipitated the struggle is unknown and must be the
subject of discovery. According to public accounts (all evidence presented to the
magistrate’s court during the incomplete and adjourned Preliminary Inquiry is under
seal), Malliouhana employees, members of the Royal Anguillian Police Force,
emergency medical technicians allegedly saw Hapgood on top of Mitchel and pressing
his arm against Mitchel’s throat/neck. Whether this is true and whether such conduct
was tortious or legally justified will be a subject of discovery. There have been public
pronouncements that the cause of Mitchel’s death was, inter alia, asphyxia. Likewise,
there have been public pronouncements that Mitchel had greatly elevated levels of
drugs and alcohol in his system that contributed to/caused his death. Apparently,
forensic pathologists with access to the evidence have rendered different opinions on
what caused Mitchel’s death. This will be a subject of discovery.

       Hapgood has counterclaimed against Mitchel, and all elements of his claim will
likewise be the subject of discovery.

       Mitchel seeks all remedies permitted by Anguilla’s Fatal Accident Acts, which
includes damages for his minor child.

       --Defendant’s position: Discovery must be conducted to determine why Mitchel
was present at the resort and at the Hapgood’s suite at the time of the subject incident,
what Mitchel’s intentions were, the nature of his conduct that led to the altercation, the
attack by Mitchel, the actions of the Malliouhana and hotel employees, the actions of the
emergency responders and the hospital, the police, the cause of his death, and the
alleged damages.

c. Due to the pendency of the criminal proceedings and the resulting unavailability of
evidence necessary for the plaintiff to prosecute this case and for the defendant to
prepare his defenses, the parties agree that meaningful written discovery cannot be
completed until the Anguillian PI has concluded, and that All discovery, including
depositions of expert witnesses pursuant to Fed. R. Civ. P. 26(b)(4), will be commenced

                                            7
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 8 of 12



by [date] and completed (not propounded) by [date]. d. Discovery [will] [will not] be
conducted in phases.



e. Discovery will not be conducted in phases.

       The parties agree that, based on presently available information, depositions
cannot commence until substantial completion of written and third-party document
discovery. Accordingly, the parties jointly request that the “start” date for this discovery
be the subject of a scheduling/settlement conference.



f. The parties anticipate that the plaintiff(s) will require a total of ____ depositions of fact
witnesses and that the defendant(s) will require a total of ____ depositions of fact
witnesses. The depositions will commence by [date] and be completed by [date].

        --Plaintiff’s position: the preliminary inquiry has already taken five full days of
evidence, and—according to public comments—the Crown had anticipated at least
another 5 days of evidence in order to complete that hearing. From this plaintiff
assumes that there are many witnesses (whose names are largely unknown to the
plaintiff). Given that the witnesses are largely (although not exclusively) in Anguilla,
depositions will be required for discovery and for use in lieu of live testimony in the trial
of this matter. Plaintiff “guesses” that at least 25 depositions will be required.

      Commencement date of these depositions should be the subject of a
scheduling/status conference to be held.

       --Defendant’s position: Defendant objects to plaintiff’s description of the PI
and does not know the basis for plaintiff’s statements about the evidence to be
introduced at the hearing or the length thereof.

        Based on the limited information currently available, the defendant estimates that
he will require approximately 15-20 fact witness depositions.

g. The parties will request permission to serve more than 25 interrogatories.

h. Plaintiff intends to call expert witnesses at trial. Defendant intends to call expert
witnesses at trial.

i, j. As to the timing of the parties’ respective designations of trial experts and
disclosures of reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2), the
parties request permission to establish a deadline for such disclosures, to be no later
than 3 months before the deadline for completing all discovery with respect to experts

                                               8
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 9 of 12



relating to any issues on which the disclosing party bears the burden of proof, and no
later than one month before the deadline for completing all discovery with respect to
experts relating to issues on which the disclosing party does not bear the burden of
proof, once the “start” date for discovery has been established in conference with this
Court.

k. As to damages analyses, given the uncertainties described above, the parties request
that this deadline be the subject of a status/scheduling conference after the conclusion
of the Anguillian preliminary inquiry.



l. Undersigned counsel (after consultation with their respective clients concerning
computer-based and other electronic information management systems, including
historical, archival, back-up and legacy files, in order to understand how information is
stored and how it may be retrieved) and self-represented parties have discussed the
disclosure and preservation of electronically stored information, including, but not limited
to, the form in which such data shall be produced, search terms and/or other techniques
to be used in connection with the retrieval and production of such information, the
location and format of electronically stored information, appropriate steps to preserve
electronically stored information, and the allocation of costs of assembling and
producing such information. [The parties agree to the following procedures for the
preservation, disclosure and management of electronically stored information [OR the
parties have been unable to reach agreement on the procedures for the preservation,
disclosure and management of electronically stored information. Following is the
position of each party:] [SPECIFY].

       --Plaintiff’s position: plaintiff believes that its case involves none of the above

        --Defendant’s position: The defendant requests that the plaintiff preserve, in
unedited form and in a format that can be made accessible to the defendant, any
electronically stored information now or ever in its possession relating in any way to: (1)
Mitchel’s mental health, substance abuse, or criminal history; (2) Mitchel’s employment
history; (3) Mitchel’s immigration and work status in Anguilla,(4) evidence regarding
Mitchel’s alleged rape of Emily Garlick, including the complaint made to the police and
all information about it, (5) the events described in the plaintiff’s complaint and
defendant’s answer and counterclaims. The defendant further requests that the plaintiff
take all necessary steps to preserve, without alteration, Mitchel’s social media accounts,
Mitchel’s mobile phone data, Mitchel’s text messages on any platform, and Mitchel’s
emails.




                                             9
       Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 10 of 12



m. Undersigned counsel (after consultation with their clients) and self-represented
parties have also discussed the location(s), volume, organization, and costs of retrieval
of information stored in paper or other non-electronic forms. The parties agree to the
following procedures for the preservation, disclosure and management of such
information [OR: The parties have been unable to reach agreement on the procedures
for the preservation, disclosure and management of such information. Following is the
position of each party]: [SPECIFY].

       --Plaintiff’s position: plaintiff believes that its case involves none of the above

        --Defendant’s position: The defendant requests that the plaintiff preserve, in
their entirety, any non-electronic records now or ever in its possession relating in any
way to: (1) Mitchel’s mental health, substance abuse, or criminal history; (2) Mitchel’s
employment history; (3) Mitchel’s immigration and work status in Anguilla, (4) evidence
regarding Mitchel’s alleged rape of Emily Garlick, including the complaint made to the
police and all information about it, or (5) the events described in the plaintiff’s complaint
and defendant’s answer and counterclaims. The defendant further requests that the
plaintiff take all necessary steps to preserve, without alteration, Mitchel’s social media
accounts, Mitchel’s mobile phone data, Mitchel’s text messages on any platform, and
Mitchel’s emails.



n. Undersigned counsel and self-represented parties have discussed discovery
procedures that minimize the risk of waiver of privilege or work-product protection,
including procedures for asserting privilege claims after production. The parties agree to
the following procedures for asserting claims of privilege after production: If
electronically stored information is produced in discovery and is subject to a claim of
privilege or protection as trial preparation material, the party making the claim may
notify any party that received the information of the claim and the basis for it. After being
notified, a party must promptly sequester the information and any copies it has and may
not use or disclose the information until the claim is resolved. If the receiving party does
not dispute the producing parties’ claim of privilege or work product, the receiving party
shall promptly return the information or destroy it. If the receiving party disputes the
privilege or work product claim, it may promptly present the information to the Court
under seal for a determination of the claim, or the receiving party may inform the
producing party in writing that it disputes the claim. The producing party may then
promptly move the Court for an Order to return the electronically stored information. If
the receiving party disclosed the information before being notified, it must take
reasonable steps to retrieve it. The producing party must preserve the information until
the claim is resolved.


                                             10
        Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 11 of 12



G. Summary Judgment Motions:

Summary judgment motions, which must comply with Local Rule 56, will be filed on or
before [date].

        --Plaintiff’s position: plaintiff does not contemplate filing any MSJ

       --Defendant’s position: The defendant does contemplate filing a summary
judgment motion and requests permission to establish a deadline in conference with this
Court.

H. Joint Trial Memorandum

The parties submit that a deadline for submission of the Joint Trial Memorandum cannot
be determined at this time in light of the issues discussed above.

VI. TRIAL READINESS The case will be ready for trial by [date].

The parties submit that a trial ready date cannot be determined at this time in light of the
issues discussed above.

As officers of the Court, undersigned counsel agree to cooperate with each other and
the Court to promote the just, speedy and inexpensive determination of this action.

Plaintiff

By ____/s/ct06163____________________ Date: ____6/23/20__________________
 Steven L. Seligman


Defendant

By ____/s/ct27648___________________              Date: _________6/23/20_______
   Beck S. Fineman

James J. Noonan
Michael Conroy
Thomas Watson

Robert Mockler
Counter-Claimant

By _______/s/ct22254________________ Date: _______6/23/20_______________
Michael Conroy

                                             11
      Case 3:19-cv-01914-SRU Document 24 Filed 06/23/20 Page 12 of 12



Thomas Watson
Robert Mockler




                                    12
